Dear Mr. Endom:
Your opinion request to the Attorney General has been referred to me for response. Your question concerns Louisiana's Dual Office Holding Law and specifically is as follows:
       "May a sitting member of the Orleans Parish School Board, serve, at the same time, as a member of the Audubon Park Commission."
As background information, you state that the Audubon Park Commission is a political subdivision of the State under LSA-R.S.56:1761 and that the position of Commission Member is a part-time position. You further state that Mr. King was appointed to the School Board to fill an expired term.
The law applicable to your question is LSA-R.S. 42:63D which state in pertinent part as follows:
       "No person holding an elective office in a political subdivision of this state shall at the same time hold another elective office or full-time appointive office in the government of this state or in the government of a political subdivision thereof."
In accord with the above statute, the combination of offices presented in your request is not prohibited. Mr. King holds an elective office in a political subdivision of the State, the School  Board, see LSA-R.S. 42:62(1), (9). His position with the Audubon Park Commission, which is another political subdivision of the State, is a part-time appointive office, see LSA-R.S.42:62 (2) (5) and as such, is not prohibited by the statute. The statutory prohibition refers to full-time appointive office.
Therefore it is the opinion of this office that a member of the Orleans Parish School Board may simultaneously serve as a member of the Audubon Park Commission.
We trust the above answers your question and remain,
Yours very truly,
                                RICHARD P. IEYOUB Attorney General
                                By: ___________________________ JAMES M. ROSS Assistant Attorney General
Mr. Franklin V. Endom Jr. Counsel, Orleans Parish School Board Suite 100 938 Lafayette Street New Orleans, Louisiana 70113-1067
DATE RECEIVED:   8-5-94
DATE RELEASED:
JAMES M. ROSS ASSISTANT ATTORNEY GENERAL